21 A.3d 1181 (2011)
207 N.J. 28
In the Matter of Eugene M. LaVERGNE, an Attorney at Law (Attorney No. XXXXXXXXX).
D-84 September Term 2010, 067770
Supreme Court of New Jersey.
July 14, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-327, concluding that EUGENE M. LaVERGNE of EATONTOWN, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from the practice of law since January 27, 2011, should be censured for violating RPC 1.16(d) (failure to promptly return files on termination of representation) and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And EUGENE M. LaVERGNE having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that EUGENE M. LaVERGNE is hereby censured; and it is further
ORDERED that EUGENE M. LaVERGNE remain suspended from practice pursuant to this Court's Order filed January 27, 2011, pending the further Order of the Court;
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.